Name: 86/205/EEC: Decision of the European Parliament of 18 April 1986 granting a discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1984 financial year
 Type: Decision
 Subject Matter: EU institutions and European civil service; NA;  budget
 Date Published: 1986-06-04

 Avis juridique important|31986D020586/205/EEC: Decision of the European Parliament of 18 April 1986 granting a discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1984 financial year Official Journal L 150 , 04/06/1986 P. 0031 - 0031*****DECISION OF THE EUROPEAN PARLIAMENT of 18 April 1986 granting a discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1984 financial year (86/205/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, and in particular Article 206b thereof, - having regard to the revenue and expenditure accounts of the European Centre for the Development of Vocational Training for the 1984 financial year, and the report of the Court of Auditors on these accounts (Doc. C 2-197/85), - having regard to the decision of the Council (Doc. C 2-1/86), - having regard to the report of the Committee on Budgetary Control (Doc. A 2-9/86), 1. Notes the following figures for the accounts of the European Centre for the Development of Vocational Training: 1.2 // Financial year 1984 // (ECU) // Receipts // 4 221 192,23 // 1. Subsidy from the Commission // 4 192 775,81 // 2. Bank interest // 13 903,66 // 3. Other // 14 512,76 // Expenditure // // 1. Final budget appropriations // 4 560 000,00 // 2. Commitments // 4 210 171,74 // 3. Appropriations unused // 349 828,26 // 4. Payments // 3 413 436,38 // 5. Appropriations brought forward // 799 704,72 // 6. Payments from appropriations brought forward // 703 634,81 // 7. Appropriations brought forward and cancelled (5 - 6) // 96 069,91 // 8. Appropriations carried forward // 796 735,36 // 9. Appropriations cancelled (1 - 4 - 8) // 349 828,26 2. Grants a discharge to the Management Board of the European Centre for the Development of Vocational Training, on the basis of the report of the Court of Auditors, in respect of the accounts for the 1984 financial year; 3. Instructs its President to communicate this Decision to the Management Board of the European Centre for the Development of Vocational Training, to the Council, to the Commission and to the Court of Auditors and to arrange for its publication in the Official Journal of the European Communities (L series). 1.2 // The Secretary-General // The President // Enrico VINCI // Pierre PFLIMLIN